DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for determining a position of a movable object comprising the at least one capture structure having a profile of an optical property that varies along a surface of the at least one capture structure; the optical property being expressible by a corresponding numerical value in accordance with a specified mapping, at least at each location along a surface direction of the at least one capture structure, and the optical property being varied such that the profile of the optical property that varies along the surface corresponds to a progression of numerical values with a plurality of local maxima and a plurality of local minima on an ordered scale of the numerical values, which is interpretable as a first mathematical function of the location; the optical property varying along the surface such that: the plurality of local maxima or all of the local maxima are values of a second mathematical function of the location along the surface direction, which has an absolute maximum corresponding to a maximum value of the optical property or an absolute minimum corresponding to a minimum value of the optical property within a local region with at least three local maxima of the first mathematical function of the location, and/or the plurality of local minima or all of the local minima are values of a third mathematical function of the location along the surface direction, which has the absolute maximum corresponding to the maximum value of the optical property or the absolute minimum corresponding to the minimum value of the optical property within the local region with at least three local minima of the first mathematical function of the location; assigning the optical property captured by the capture information corresponding numerical values in accordance with the specified mapping such that a progression of the numerical values has the plurality of local maxima and the plurality of local minima and corresponds to the first mathematical function of the location; and determining the position of the movable object in respect of the surface direction by performing a frequency analysis of the progression of the numerical values of the second mathematical function of the location and/or the third mathematical function of the location in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an arrangement for determining a position of a movable object comprising the at least one capture structure having a profile of an optical property that varies along a surface of the at least one capture structure; the optical property being expressible by a corresponding numerical value in accordance with a specified mapping, at least at each location along a surface direction of the at least one capture structure, and the optical property being varied such that the profile of the optical property that varies along the surface corresponds to a progression of numerical values with a plurality of local maxima and a plurality of local minima on an ordered scale of the numerical values, which is interpretable as a first mathematical function of the location; the optical property varying along the surface such that: the plurality of local maxima or all of the local maxima are values of a second mathematical function of the location along the surface direction, which has an absolute maximum corresponding to a maximum value of the optical property or an absolute minimum corresponding to a minimum value of the optical property within a local region with at least three local maxima of the first mathematical function of the location, and/or the plurality of local minima or all of the local minima are values of a third mathematical function of the location along the surface direction, which has the absolute maximum corresponding to the maximum value of the optical property or the absolute minimum corresponding to the minimum value of the optical property within the local region with at least three local minima of the first mathematical function of the location; assigning the optical property captured by the capture information corresponding numerical values in accordance with the specified mapping such that a progression of the numerical values has the plurality of local maxima and the plurality of local minima and corresponds to the first mathematical function of the location; and determining the position of the movable object in respect of the surface direction by performing a frequency analysis of the progression of the numerical values of the second mathematical function of the location and/or the third mathematical function of the location in combination with the rest of the limitations of the above claims.

Regarding Independent Claim 13, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a capture structure for determining a position of a movable object comprising a profile of an optical property that varies along a surface; the optical property being expressible by a corresponding numerical value in accordance with a specified mapping, at least at each location along a surface direction of the capture structure, and the optical property being varied such that the profile of the optical property that varies along the surface corresponds to a progression of numerical values with a plurality of local maxima and a plurality of local minima on an ordered scale of the numerical values, which is interpretable as a first mathematical function of the location; the optical property varying along the surface such that: the plurality of local maxima or all of the local maxima are values of a second mathematical function of the location along the surface direction, which has an absolute maximum at a unique location corresponding to a maximum value of the optical property or an absolute minimum at the unique location corresponding to a minimum value of the optical property within a local region with at least three local maxima of the first mathematical function of the location, and/or the plurality of local minima or all of the local minima are values of a third mathematical function of the location along the surface direction, which has the absolute maximum at a first unique location corresponding to the maximum value of the optical property or the absolute minimum at a second unique location corresponding to the minimum value of the optical property within the local region with at least three local minima of the first mathematical function of the location in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for producing a capture structure which serves to determine a position of a movable object, the capture structure being configured such that (i) the capture structure has a profile of an optical property that varies along a surface of the capture structure, and (ii) the optical property is expressible by a corresponding numerical value in accordance with a specified mapping, at least at each location along a surface direction of the capture structure, and the optical property is varied such that the profile of the optical property that varies along the surface corresponds to a progression of numerical values with a plurality of local maxima and a plurality of local minima on an ordered scale of the numerical values, which is interpretable as a first mathematical function of the location, the optical property varies along the surface such that (iii) the plurality of local maxima or all of the local maxima are values of a second mathematical function of the location along the surface direction, which has an absolute maximum corresponding to a maximum value of the optical property or an absolute minimum corresponding to a minimum value of the optical property within a local region with at least three local maxima of the first mathematical function of the location, and/or (iv) the plurality of local minima or all of the local minima are values of a third mathematical function of the location along the surface direction, which has the absolute maximum corresponding to the maximum value of the optical property or the absolute minimum corresponding to the minimum value of the optical property within the local region with at least three local minima of the first mathematical function of the location in combination with the rest of the limitations of the above claims.
Regarding Independent Claim 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for producing an arrangement which serves to determine a position and/or alignment of a movable object comprising the at least one capture structure having a profile of an optical property that varies along a surface of the at least one capture structure; the optical property being expressible by a corresponding numerical value in accordance with a specified mapping, at least at each location along a surface direction of the at least one capture structure, and the optical property being varied such that the profile of the optical property that varies along the surface corresponds to a progression of numerical values with a plurality of local maxima and a plurality of local minima on an ordered scale of the numerical values, which is interpretable as a first mathematical function of the location; the optical property varying along the surface such that: the plurality of local maxima or all of the local maxima are values of a second mathematical function of the location along the surface direction, which has an absolute maximum corresponding to a maximum value of the optical property or an absolute minimum corresponding to a minimum value of the optical property within a local region with at least three local maxima of the first mathematical function of the location, and/or the plurality of local minima or all of the local minima are values of a third mathematical function of the location along the surface direction, which has the absolute maximum corresponding to the maximum value of the optical property or the absolute minimum corresponding to the minimum value of the optical property within the local region with at least three local minima of the first mathematical function of the location; equipping the arrangement with an evaluation device, the evaluation device or the capturing device being configured to assign to the optical property captured by the capture information corresponding numerical values in accordance with the specified mapping such that a progression of the numerical values has the plurality of local maxima and the plurality of local minima and corresponds to the first mathematical function of the location; and configuring the evaluation device to determine the position of the movable object in respect of the surface direction by performing a frequency analysis of the progression of the numerical values of the second mathematical function of the location and/or the third mathematical function of the location in combination with the rest of the limitations of the above claims.

Claims 2-6, 8-12, 14, 16-18, and 20 are allowable at least based upon their dependence on the independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099. The examiner can normally be reached M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877